1
2                                                            JS-6
3
4
5
6
7
8
9                    UNITED STATES DISTRICT COURT
10                  CENTRAL DISTRICT OF CALIFORNIA
11
12   KEVIN CONRAD, an individual,      Case No.: 8:19-cv-01068-JLS-JDE

13   Plaintiff,
14                                       ORDER DISMISSAL WITH
     v.                                  PREJUDICE
15
16   JAMES LEE, an individual; HARRY
     C DAGLAS, an individual;
17   ATHENA N. DAGLAS, an
18   individual; and DOES 1-10,
     inclusive,
19
20                Defendants.

21
22
23
24
25
26
27
28
1          After consideration of the Joint Stipulation for Dismissal of the entire action
2    with Prejudice filed by Plaintiff KEVIN CONRAD (“Plaintiff”) and JAMES LEE,
3    HARRY C DAGLAS, and ATHENA N. DAGLAS (“Defendants”), the Court
4    hereby enters a dismissal with prejudice of Plaintiff’s Complaint in the above-
5    entitled action, in its entirety. Each party shall bear his or its own costs and
6    attorneys’ fees.
7          IT IS SO ORDERED.
8
     DATED: December 6, 2019
9
10
                                       HON. JOSEPHINE L. STATON
11                                     UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 1
